DETAILED ACTION
This is an Office action based on application number 16/620,837 filed 09 December 2019, which is a national stage entry of PCT/JP2018/020161 filed 25 May 2018, which claims priority to JP2017-114357 filed 9 June 2017. Claims 1 and 4-5 are pending.
Amendments to the claims, filed 2 May 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yatagai et al. (US Patent Application Publication No. US 2007/0167546 A1) in view of Kato et al. (JP S60-11543 with citations taken from the provided machine translation and Derwent Abstract) (Kato).

Regarding instant claim 1, Yatagai discloses a pressure-sensitive adhesive tape comprising a pressure-sensitive adhesive layer on at least one side of a substrate (paragraph [0022]). Yatagai further discloses that the substrate is a polyvinyl chloride film (paragraph [0023]).
	Yatagai does not explicitly disclose specific substrate composition of the claim.
	However, Kato discloses a composition comprising a polyvinyl chloride resin (PVC), 1-30 parts by weight of antimony trioxide with respect to 100 parts by weight of PVC, and 15-100 parts by weight of a plasticizer selected from trimellitic acid esters and dicarboxylic acid polyesters (e.g., adipic acid polyesters) with respect to 100 parts by weight of PVC (Derwent - BASIC-ABSTRACT). Kato teaches that the composition is used for electric wire covering materials and adhesive tape; furthermore, the composition has reduced smoke emission during combustion of the composition without deteriorating initial physical properties and flame retarding property of PVC (Derwent - USE/ADVANTAGE).
	It is noted that the amounts of plasticizer and antimony trioxide overlap or include the ranges recited by the claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kato further discloses that specific examples of such preferable plasticizers is inclusive of tri(2-ethylhexyl) trimellitate (Machine Translation - lines 38-43).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her to use the PVC composition Kato to form the substrate of Yatagai. The motivation for doing so would have been that the composition of Kato meets the need of a PVC substrate suitable for adhesive tapes and wire covering materials that also provides the added benefit of reduced smoke emission should the composition combust.
	Therefore, it would have been obvious to combine Kato with Yatagai to obtain the invention as specified by the instant claim.

Regarding instant claim 4, Yatagai further discloses that the pressure-sensitive composition comprises a rubber-based latex and a tackifier emulsion (paragraph [0007]), wherein the rubber-based latex contains a natural rubber latex (paragraph [0013]).

Regarding instant claim 5, Yatagai further discloses that the pressure-sensitive adhesive tape is suitable for protecting or binding a wire harness for automobiles (paragraph [0028]).

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the grounds of rejection are maintained because Applicant’s arguments are unpersuasive.
Applicant contends that Yatagai does not disclose or obviate all the claimed limitations. Specifically, Applicant contends that Yatagai does not disclose a high-boiling point plasticizer selected from tri-2-ethylhexyl trimellitate, diisononyl adipate, diisodecyl phthalate, DDP dodecyl phthalate, DTDA ditridecyl adipate, and THTM trihexyltrimellitate.
	Applicant’s arguments are unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case, while Yatagai does not disclose an adhesive tape comprising a substrate comprising a high-boiling point plasticizer selected from tri-2-ethylhexyl trimellitate, diisononyl adipate, diisodecyl phthalate, DDP dodecyl phthalate, DTDA ditridecyl adipate, and THTM trihexyltrimellitate, the claims are rejected over the combination of Yatagai in view of Kato. Kato discloses a PVC substrate comprising an amount of antimony trioxide and a plasticizer inclusive of tri-2-ethylhexyl trimellitate. It would have been obvious to one of ordinary skill in the art to use the PVC composition of Kato in the tape of Yatagai because such PVC compositions are suitable for adhesive tapes and wire covering materials that also provide the added benefit of reduced smoke emission should the composition combust.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/05/2022